United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1653
                                   ___________

Gene Vernal Lodermeier,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Robert Dooley, Warden for the           *
Springfield Correctional Facility,      *     [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: October 18, 1999

                                  Filed: October 22, 1999
                                   ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Gene Vernal Lodermeier challenges the district court's1 denial of his 28 U.S.C.
§ 2254 motion. After a review of Lodermeier's arguments and the record, we reject all
of his contentions. Because we agree with the district court's well-reasoned opinion,
we affirm without further discussion. See 8th Cir. R. 47B.



      1
      The Honorable John R. Jones, United States District Judge for the District of
South Dakota.
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-